Cadore v State of New York (2019 NY Slip Op 01938)





Cadore v State of New York


2019 NY Slip Op 01938


Decided on March 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


283 CA 18-01940

[*1]JOHN D. CADORE, CLAIMANT-APPELLANT,
vSTATE OF NEW YORK, DEFENDANT-RESPONDENT. (CLAIM NO. 129681.) 


JOHN D. CADORE, CLAIMANT-APPELLANT PRO SE.
BARBARA D. UNDERWOOD, ATTORNEY GENERAL, ALBANY (ZAINAB A. CHAUDHRY OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Court of Claims (Catherine C. Schaewe, J.), entered November 28, 2017. The order denied the motion of claimant for a default judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at the Court of Claims.
Entered: March 15, 2019
Mark W. Bennett
Clerk of the Court